DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Replace claim 7 as below:
	A computer program embodied on a non-transitory computer-readable medium, said computer program comprising one or more instructions which, when executed by a computing device, carry out method according to claim 1.

Allowable Subject Matter
Claims 1-9 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior arts, Siddiqui et al. (US 2015/0139535) and Takemoto et al. (US 9767611) alone or in combination fail to explicitly disclose measuring an object comprising: receiving a three-dimensional computer generated virtual reference object, wherein the received virtual reference object is generated based on a model drawing of the object and the virtual reference object comprises exact coordinates of the object, wherein the exact coordinates comprise coordinates of at least one discrete point; acquiring at least two images of the object, wherein the acquired at least two images are acquired with at least two different cameras; determining a three-dimensional location of at least one discrete point on the object based on the acquired images, wherein the determined three-dimensional location is in the same coordinate system with the three-dimensional computer generated virtual reference object; determining the corresponding discrete point coordinates on the virtual reference object; and based on the determined location of at least one discrete point on the acquired images and corresponding exact coordinates on the virtual reference object, computing the absolute scale location of at least one discrete point on the object, render the claim allowable over prior arts.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DHAVAL V PATEL whose telephone number is (571)270-1818. The examiner can normally be reached Monday to Friday (8:00am-4:30pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Ahn can be reached on 571-272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DHAVAL V PATEL/Primary Examiner, Art Unit 2631                                                                                                                                                                                                        4/23/2022